DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claims 16, 30, and 32, to withdrawn claims 33-35 and introduction of new Claim 36 is acknowledged. 

The amendment to Claim 33 overcomes the previous Claim objection; however, it also makes the claim undefined as explained below.
Claim 32 stands rejected under 35 USC § 112(b) because it appears to define “a tubular element configured to conduct a carrier fluid in a substantially laminar flow” while the claim still depends on Claim 16. It is unclear if the applicant means a new tubular element different than the one defined in Claim 16. The rejection is maintained.

Applicant's arguments regarding the rejection of Claims 16-18, 23, and 30-33 under 35 U.S.C. 102(a)(2) as being anticipated by Gunther (US 2014/0287953 A1) have been fully considered and are not persuasive. 



The applicant then argues the alternative rejection of claims 16-18, 23, and 30-33 under 35 U.S.C. § 103 as being unpatentable over Gunther.
The applicant merely states that Gunther does not disclose or suggest all features of the new amendment.
Assuming Gunther did not explicitly specify that the angle or bend occurs at the central portion, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to place the bent in the opening wherein said central portion curves or extends outward in the direction substantially orthogonal to said aperture such that the central portion extends in a direction non-parallel to a sample surface of the material sample and such that a first portion of the tubular element at the aperture is at a lesser distance from the sample surface of the material sample than is a second portion of the tubular element from the sample surface of the material sample such that the tubular element approaches the material sample only locally around the aperture in order to reduce the distance to the sample and guarantee that the sample is positioned at such a distance from the flow channel that the quasi-instantaneous laser-generated aerosol mass distribution has its center within the flow 
The argument respect to the dependent claims is solely based upon the patentability of Claim 16 and is therefore moot.
The applicant then proceeds to argue that amended Claim 33 has additional features that are also not disclosed or suggested by Gunther. The examiner disagrees. As explained before, Claim 33 specifies that the probe (not the tubular element) is adapted to contact the material sample. The claim is highly confusing as the remainder of it is written as if the tubular element is adapted to contact the material sample. The examiner agrees that the tubular element of Gunther is not described to contact the sample. However, no such requirement is clearly claimed. 

The rejection is therefore maintained.


Election/Restrictions
Newly submitted Claim 36 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 36 contains subject matter drawn to Group III, previously withdrawn from consideration. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for Claims 36 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The previous amendment to Claim 32 appears to define “a tubular element configured to conduct a carrier fluid in a substantially laminar flow” while the claim still depends on Claim 16. It is unclear if the applicant means a new tubular element different than the one defined in Claim 16. Then, it is unclear which tubular element the subsequent limitations of Claim 32 refer to. Correction is required.
Claim 33 specifies that the probe is adapted to contact the material sample. Does the applicant actually mean that the tubular element is adapted to contact the material sample? The claim is highly confusing as the remainder of it is written as if the tubular element is adapted to contact the material sample. However, no such requirement is clearly claimed. Clarification, correction is required.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18, 23, and 30-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunther (US 2014/0287953 A1), or in the alternative under 35 U.S.C. 103 as being unpatentable over Gunther (US 2014/0287953 A1).
Regarding Independent Claim 16, Gunther discloses an ablation probe (1 in Figs 1-5) comprising a tubular element (flow channel 11) adapted for conducting a 
a fluid inlet (12) and a fluid outlet (13) arranged at opposite end portions of the tubular element for enabling said carrier fluid to flow through the tubular element (Figs),
a central portion having a transparent wall (16) transparent for laser radiation used for laser ablating (abstract, [0027], [0055]) and an aperture (lateral opening, 14) defined in the central portion for admitting an aerosol generated by laser ablation from a material sample into the carrier fluid flow (abstract, [0004], [0060], etc.) when said sample is positioned outside said tubular element at a distance in the range of 0 μm to 100 μm from said aperture ([0029], from less than 50 micrometers to 1 millimeter or more, also see [0028]),
wherein the central portion is configured for generating, in the central portion, the carrier fluid flow substantially parallel to the sample and that said central portion curves or extends outward with respect to the tubular element in a direction substantially orthogonal to said aperture (Under BRI, [0014], also see abstract and [0027]) such that the fluid inlet and/or the fluid outlet of the tubular element form a slight angle with respect to a direction substantially parallel to the aperture at the central portion at the location where  the tubular element is bent ([0014], [t]he angle between the inlet and the outlet of the flow channel is preferably at least 160° (to be precise, between 160° and 200°), more preferably at least 170° (to be precise, between 170° and 190°). In other words, the flow channel is preferably essentially straight or bent by not more than 20° or better not more than 10° in any direction),
less than 50 micrometers to 1 millimeter or more, also see [0028]), 
wherein the aperture is arranged at least partially at an apex of the slight angle (the angle between the inlet and outlet flow channel is understood to be formed at, or close to the center of the junction between the two channels, i.e. the opening 14, and consequently at an apex of the slight angle, abstract, [0014], [0055]. The opening is finite in size, so as long as the angle is formed in the finite size of the opening, the condition is satisfied), and
wherein said central portion curves or extends outward in the direction substantially orthogonal to said aperture such that the central portion extends in a direction non-parallel to a sample surface of the material sample and such that a first portion of the tubular element at the aperture is at a lesser distance from the sample surface of the material sample than is a second portion of the tubular element from the sample surface of the material sample such that the tubular element approaches the material sample only locally around the aperture (“the angle between the inlet and the outlet is not more than 10° in any direction,” [0014] and “the separating wall will normally have its smallest thickness immediately adjacent to the opening between the tube and the sample chamber, and the thickness will increase away from the opening in a plane perpendicular to the tube axis. The thickness may further vary along the length of the flow channel,” [0015]).

Or in the alternative, assuming that Gunther did not explicitly specify that the angle or bend occurs at the central portion, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to place the bent in the opening wherein said central portion curves or extends outward in the direction substantially orthogonal to said aperture such that the central portion extends in a direction non-parallel to a sample surface of the material sample and such that a first portion of the tubular element at the aperture is at a lesser distance from the sample 
Regarding Claim 17, Gunther discloses the laser ablation probe according to claim 16, wherein said central portion curves outward with respect to the tubular element in a direction substantially orthogonal to the aperture such as to form an acute angle at the central portion between the fluid inlet and a direction substantially parallel to the aperture in the range of 1° to 45° ([0014], the flow channel is preferably essentially straight or bent by not more than 20º or better not more than 10º in any direction).
Regarding Claim 18, Gunther discloses the laser ablation probe according to claim 16, wherein said central portion curves outward with respect to the tubular element in a direction substantially orthogonal to the aperture such as to form an acute angle at the central portion between the fluid outlet and a direction substantially parallel to the aperture in the range of 1° to 45° ([0014], the flow channel is preferably essentially straight or bent by not more than 20º or better not more than 10º in any direction).
Regarding Claim 23, Gunther discloses the laser ablation probe according to claim 16, wherein said central portion is adapted for transmitting a laser radiation beam 

Regarding Independent Claim 30, Gunther discloses a method for aerosol collection from a material sample (by means of the apparatus on Figs 1-5), the method comprising:
providing a tubular element (flow channel 11) having an aperture defined in a central portion thereof (lateral opening, 14), wherein the central portion curves or extends outward with respect to the tubular element in a direction substantially orthogonal to the aperture ([0014], also see abstract and [0027]) such that a fluid inlet and/or a fluid outlet of the tubular element form a slight angle with respect to a direction substantially parallel to the aperture at the central portion at the location where  the tubular element is bent ([0014], [t]he angle between the inlet and the outlet of the flow channel is preferably at least 160° (to be precise, between 160° and 200°), more preferably at least 170° (to be precise, between 170° and 190°). In other words, the flow channel is preferably essentially straight or bent by not more than 20° or better not more than 10° in any direction), the aperture being arranged at an apex of the slight angle (the angle between the inlet and outlet flow channel is understood to be formed at, or close to the center of the junction between the two channels, i.e. the opening 14, and consequently at an apex of the slight angle, abstract, [0014], [0055]. The opening is finite in size, so as long as the angle is formed in the finite size of the opening, the condition is satisfied), wherein the tubular element is provided such that the central portion extends in a direction non-parallel to a sample surface of the material sample 
generating a substantially laminar flow of a carrier fluid through the tubular element (abstract, [0011]-[0012]),
positioning a material sample outside of said tubular element at a distance in the range of 0 μm to 100 μm from said aperture ([0029], from less than 50 micrometers to 1 millimeter or more, also see [0028]),
impinging a laser beam (41) on said material sample through a transparent wall of the tubular element, to generate an aerosol from said material sample by laser ablation (abstract, [0004], [0060], etc.),
capturing said aerosol in the carrier fluid through said aperture the carrier fluid flow being substantially parallel to the sample (abstract, [0010], [0027], [0060]) and
delivering the carrier fluid entraining the aerosol to an outlet of the tubular element (13, [0055], [0057]).
Gunther specifies that the angle between the inlet and the outlet of the flow channel is preferably at least 160° (to be precise, between 160° and 200°), more 
Or in the alternative, assuming that Gunther did not explicitly specify that the angle or bend occurs at the central portion, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to place the bent in the opening, wherein the tubular element is provided such that the central portion extends in a direction non-parallel to a sample surface of the material sample and such that a first portion of the tubular element at the aperture is at a lesser distance from the sample surface of the material sample than is a second portion of the tubular element from the sample surface of the material sample such that the tubular approaches the material sample only locally around the aperture in order to reduce the distance to the 
Regarding Claim 31, Gunther discloses the laser ablation probe according to claim 16, wherein the aperture is arranged so as to not substantially influence the fluid flow (to ensure a strictly laminar flow in the flow channel, (abstract, [0011]-[0012], [0019], [0061]).
Regarding Claim 32, Gunther discloses an ablation probe according to claim 17 (1 in Figs 1-5), a tubular element (flow channel 11) configured to conduct a carrier fluid in a substantially laminar flow (abstract, [0011]-[0012], [0019], [0061]),
the fluid inlet arranged at a first end of the tubular element (12, see figures),
the fluid outlet is arranged at a second end of the tubular element (13, see figures), the second end of the tubular element being opposite from the first end such that the tubular element enables said carrier fluid to flow through the tubular element (see Figures).
Regarding Claim 33, Gunther discloses the laser ablation probe according to claim 16, wherein the probe is adapted to contact the material sample (as applied to Claim 16) and wherein said central portion curves or extends outward with respect to the tubular element in the direction substantially orthogonal to said aperture (as applied to Claim 16) so as to only locally contact the material sample at the first portion of the tubular element around the aperture while the second portion of the tubular element does not contact the material sample (see Figures, the contact is only made around the aperture. Note that the claim does not specify that the tubular element contacts the sample, only that “the probe is adapted to contact the material sample” and that” the tubular element curves…. so as to only locally contact the material sample at the first portion of the tubular element around the aperture” as explained above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.